Judgment Supreme Court, New York County (Bonnie G. Wittner, J.), rendered July 22, 2005, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The police found defendant in possession of prerecorded buy money, and there was a satisfactory explanation for their inability to recover additional drugs. Concur—Mazzarelli, J.P., Saxe, Friedman, Catterson and Acosta, JJ.